Rosa Lee f Flora




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 15, 2015

                                     No. 04-15-00049-CV

      MORNINGSIDE MINISTRIES d/b/a Morningside Ministries at the Manor and the
                    Morningside Ministries Foundation, Inc.,
                                 Appellant

                                               v.

                   Rosa Lee RODRIGUEZ, as next friend of Flora Mendez,
                                    Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-07530
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER
        By order dated March 12, 2015, this court granted the parties’ agreed motion to stay the
appellate deadlines in this appeal pending mediation. On April 14, 2015, appellants filed an
advisory, notifying the court that the mediation was not successful. It is therefore ORDERED
that appellants’ brief must be filed no later than thirty days from the date of this order.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of April, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court